 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWNYS-TV (WIXT) and National Association ofBroadcast Employees & Technicians, AFL-CIO,Petitioner. Case 3-UC-134November 1, 1978DECISION ON REVIEW AND ORDERREMANDING TO REGIONAL DIRECTORBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 19, 1978, the Acting Regional Directorfor Region 3 issued his Decision, Order, and Clarifi-cation of Bargaining Unit in which he clarified thecertified bargaining unit to include the producer ofcommunity and public affairs programs, but dis-missed that part of the petition seeking to add byway of clarification the floor managers, newswriters,photo managers, news producer, and commercialproducer.' Thereafter, the Petitioner filed a requestfor review of the Acting Regional Director's refusalto include the commercial producer on the groundsthat in denying that part of its clarification requesthe made erroneous findings of fact and conclusionsof law, particularly his conclusion that the Union'sfailure to insist upon inclusion of the disputed classi-fication in the unit during the most recent contractnegotiations precludes the addition of the disputedemployee to the unit by way of clarification. On Au-gust 9, 1978, the Board by telegraphic order grantedthe request for review. Thereafter, the Petitioner fileda brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record, including the Petitioner'sbrief on review, the Board makes the following find-ings:On October 30, 1969, the Petitioner was certifiedas the collective-bargaining representative of a unitdescribed as:All full and part-time production and mainte-nance employees, including all engineers andtechnicians, film editors and processors, newsreporters and editors, photographers, artists, di-rectors, camera persons, crew persons, announc-ers and persons who regularly and frequentlyAll of these classifications with respect to which the petition was dis-missed, except for commercial producer, were included by agreement of theparte.appear on camera, excluding all part-time stu-dents, independent contractors, office clericalemployees, janitors, salespersons, guards andsupervisors as defined in the Act.The Employer contends that the commercial pro-ducers should not be included because, historically,the position has been a nonunit position.The position of commercial producer was createdduring the term of the previous collective-bargainingagreement but was never included in the unit. Duringnegotiations for the current contract, the Petitionerproposed that the classification be included in theunit but the parties did not reach agreement on thisissue. The Petitioner explains that this issue was theonly one unresolved in negotiation and that it did notwish to risk economic warfare and/or possible unfairlabor practice charges over this question and with-drew the proposal. The Petitioner did, however, ex-press its intent to pursue the matter through otherchannels in the future. The agreement was signed onMarch 17, 1978. The Union filed a grievance on thismatter on March 27, 1978, and on May 1, 1978, itfiled the instant petition.The Acting Regional Director, citing NorthwestPublications 2 and Wallace-Murray Corporation,Schwitzer Division,3reasoned that the requested clari-fication of the bargaining unit in these circumstanceswould be permitting one of the contracting parties toeffect a change in the definition of the bargainingunit during the contract term. Therefore, he refusedto clarify the unit to include the commercial pro-ducer.In our view, the facts in this case are virtually iden-tical to those in Massey-Ferguson, Inc.4In that case,the union was reluctant to make inclusion in the unitof a disputed classification of employees, a seriousissue that would hold up contract negotiations, andinformed the employer that it would pursue the mat-ter "through legal channels" after the negotiations.The Union in that case filed a clarification petitionshortly after the contract was executed. The Boardfound that clarification to include the disputed class-ification was proper, absent an indication that thepetitioner there abandoned its request in exchangefor some concession in the negotiations.Inasmuch as there is no indication in the instantcase that the Petitioner withdrew its proposal to in-clude the commercial producer in exchange for aconcession in negotiations, we find that its postpone-ment of the filing of a clarification petition until2 200 NLRB 105 (1972).3 192 NLRB 1090 (1971).4202 NLRB 193 (1973).170 WNYSshortly after execution of the contract does not con-stitute its acquiescence in exclusion of the classifica-tion from the unit. We shall therefore remand thecase to the Regional Director for the purpose of fur-ther appropriate action with respect to making a de-termination as to the community of interest that thecommercial producer shares with employees includ-ed in the bargaining unit.171ORDERIt is hereby ordered that this case be, and it herebyis, remanded to the Regional Director for Region 3for the purpose of taking further appropriate actionwith respect to making a determination as to thecommunity of interest that the commercial producershares with employees included in the bargainingunit.